Citation Nr: 1538909	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder with depression.  


REPRESENTATION

Veteran represented by:	D. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

The Veteran's anxiety disorder with depression has been shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, sleep impairment, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   


CONCLUSION OF LAW

Criteria for a rating 50 percent for anxiety disorder with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the evidence necessary to rate the Veteran's service connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran's representative has questioned the accuracy of the August 2009 VA examiner's report of the Veteran's psychiatric symptomatology in the May 2015 brief, the Veteran was thereafter afforded another VA examination in January 2011 and the Veteran's representative has not has objected to the adequacy of that examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, the Veteran's extensive treatment records seem to align with the findings that were made by the examiner.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in April 2009.  Initially, in a November 2009 rating decision, claims for PTSD and depression were denied.  Thereafter, in a March 2011 a claim for anxiety disorder with depression (claimed as PTSD) was granted with rating of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413, effective April 28, 2009, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A 30 percent rating is assigned when a veteran's anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.)  Id.  

A 50 percent rating is assigned when a veteran's anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is assigned when a veteran's anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned when a veteran's anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran submitted a statement in August 2009 and indicated that he was hospitalized in a psychiatric ward at a private hospital in 1972.  He reported that he has been married and divorced four times.  He reported that he had been through many different types of psychiatric treatment and tried not to let his depression rule his life which wore him down.  

At an August 2009 VA examination, the Veteran reported anxiety, anger, and crying.  He indicated that that he had been through anger management but did not "beat people."  He reported that he had been married twice and was unable to get close to his wives.  Later he reported that he had been divorced four times and had "the best children and the best sisters."  He stated that he retired after working thirty-six years at General Motors (GM) and had trouble dealing with authority.  He indicated that he was a good worker but used to "throw fits."  After he retired he worked on a horse farm but had trouble dealing with another woman who worked there, so he stopped working.  He reported that he had his own farm and worked on it.  He indicated that he has friends but stated that they lived "miles away."  The Veteran stated that he rode his horse, had hunting dogs, and started line dancing.  He denied cognitive problems, but endorsed problems with short-term memory and concentration and focusing which he noted could be age-related.  He reported difficulty dealing with anger, but reported that his anger was under control with medication.  He also reported successful occupational functioning and no difficulty in other important areas of functioning.  The Veteran denied impairment of thought process or communication and the examiner reported that the Veteran had no delusions or hallucinations.  The Veteran denied suicidal and homicidal plans or intent.  He was oriented in three spheres and had some mild memory loss/impairment.  The Veteran did not have any obsessive or ritualistic behavior that interfered with routine activities.  He denied panic attacks and endorsed mild depression and anxiety.  He denied impaired impulse control and endorsed sleep impairment manifested by frequent awakenings.  The examiner assessed the Veteran with generalized anxiety disorder and assigned a GAF score of 68.      

VA treatment reports reflect that the Veteran was seen for PTSD and depression in April 2009.  He was noted to have a long history of unstable relationships related to PTSD.  He was noted to have a pleasant demeanor, he was not tearful, and he had good eye contract, was able to smile, and had no psychosis.  He was noted to be partially disabled due to PTSD.  He endorsed depression, but denied suicidal thoughts and thoughts of harming others.  In May 2009, the Veteran was noted to be neatly groomed and dressed and he was alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In June 2009, he reported anxiety and restless legs in the evenings.  His manner of speech was rapid and he was aware and had difficulty trying to stop or slow down his speech.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In July 2009, the Veteran reported that he had attended a veterans reunions and he saw a few veterans with whom he served and he found the experience helpful and cathartic.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In August 2009, the Veteran reported that he was enjoying volunteer work.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In September 2009, he reported that he was interested in having some companionship with a woman who asked him to go for a walk.  He was concerned about how his twenty year old daughter would react as he was divorced two years prior.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In October 2009, the Veteran reported that he was enjoying spending time with his new found lady companion.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal ideations and there was no evidence of psychosis.  In November 2009, he was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In December 2009, the Veteran was noted to have good eye contact and no psychosis.  He teared up easily but denied dysphoria or anhedonia.  He was not a danger to himself or others.  He denied suicidal and homicidal ideation or plans.  He endorsed slight irritability.  In January 2010, the Veteran was noted to be calm and appropriate and was oriented in four spheres.  He had good eye contact and no psychosis.  He was not depressed or hypomanic and was not a danger to himself or others and had no suicidal, homicidal, or assaultive ideations or intent.  In February 2010, he was noted to be labile and easily tearful then laughing with irritability and roller coaster moods.  He categorically denied any intent to harm himself or others.  He had no suicidal or homicidal ideations.  He endorsed "weird dreams."  There was no evidence of psychosis.  His diagnoses at those times included PTSD and major depression.  At another appointment in February 2010, the Veteran reported that he had difficulty sleeping the night before.  He endorsed some crying spells and problems with mood swings and anger control.  The Veteran was noted to be neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was tearful at times.  He denied suicidal ideations and there was no evidence of psychosis.  In March 2010, he was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal ideations and there was no evidence of psychosis.  In April 2010, the Veteran was noted to be cheerful, pleasant, and with made good eye contact.  His sleep was reported to be adequate.  At two other appointments in April 2010, he was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal ideations and there was no evidence of psychosis.  He was noted to be in a relationship with a new lady friend which was going very well.  In May 2010, he was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal and assaultive ideations and there was no evidence of psychosis.  In June 2010, the Veteran reported difficulty controlling his emotions.  He reported that he had been crying a lot and getting angry.  He was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was depressed and his affect was tearful at times but appropriate and full range.  He denied suicidal ideations and there was no evidence of psychosis.  Later in June 2010, the Veteran reported that his sleep was improved.  He was tearful once during the appointment but he denied suicidal, homicidal, or assaultive ideation and intent.  At his last appointment in June 2010, the Veteran reported that he was not happy about taking a mood stabilizer but he took it faithfully.  He was pleasant, personable, and there was no pressured speech or flight or ideas.  He had a mid-range affect.  He had no suicidal, assaultive, or homicidal ideations or plans and no psychosis.  He was neatly groomed and well dressed and alert and oriented in three spheres.  His thought process and content was logical and sequential.  In August, September, October, November and December 2010, he was neatly groomed and dressed and alert and oriented in three spheres.  His thought process and thought content was logical and sequential.  His mood was mildly depressed and his affect was appropriate and full range.  He denied suicidal ideations and there was no evidence of psychosis.  

At a January 2011 VA examination, the Veteran reported that he had been married four times to three different women.  He had a "lady friend" who he dated on weekends for the prior two years.  He reported that they loved to swing dance and they also line danced and went out to eat.  He indicated that he has two children from two of his marriages and he has a granddaughter who he saw "all the time" and that he got along great with his family.  He reported that he had good friendships but one of his friends moved 100 miles away and was not as available to him.  The Veteran noted that he had recently joined a gym and attended three days a week and saw friends there.  He denied a history of suicide attempts and violence/assaultiveness.  He indicated that he was jumpy and at times mad about nothing as well as being paranoid and guarded.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and casually and appropriately dressed.  He was tense with unremarkable speech and his attitude was noted to be friendly, cooperative, and irritable.  His affect was noted to be full and ranged from friendly, smiling, and joking at times to angry, tearful, and tense.  His variation of mood was noted to be intense and varied according to what the Veteran was discussing.  The examiner noted that when the Veteran talked about his fourth marriage and divorce he cried and talking about his past military experience evoked tears, tension, and irritability.  The Veteran's mood was anxious.  He was oriented in three spheres.  His thought process and thought content was unremarkable.  There were no delusions present.  His judgment was intact.  The examiner noted that the Veteran did not have any sleep impairment, hallucinations, or inappropriate behavior.  The Veteran endorsed one obsessive behavior in that he reported that he did not make left hand turns but he indicated that this did not keep him from getting places.  He denied panic attacks and suicidal and homicidal thoughts.  He had good impulse control and no episodes of violence.  His recent, remote, and immediate memory was intact.  The examiner noted that the Veteran worked for GM for thirty-six years until his retirement in 2005 due to reaching eligible age/duration of work.  The examiner diagnosed the Veteran with anxiety disorder with related bipolar disorder by history.  The examiner assigned a GAF score of 60.  The examiner indicated that the Veteran's psychiatric symptoms were transient or mild and resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted persistent anxiety and a mildly depressed mood and the Veteran indicated that he "fell apart" sometimes.  The examiner indicated that there was no apparent impairment in occupational or social functioning reported other than past marital problems.  The examiner also noted that the Veteran reported that he thought about carrying a gun and felt paranoid and guarded at times (suggestive of hypervigilance).  

In a July 2012 statement, the Veteran reported that he had trouble managing stress dating back to his separation from service.  He noted that he was hospitalized for a breakdown in 1972 and was in "pretty bad shape" coming out of Vietnam.  He reported that he was "edgy" or "jumpy" and snapped at people quickly.  He reported that his temper was a major problem and impaired his judgment.  He reported problems in small business dealings where he had "lost his cool" and at other drivers.  He indicated that he did not carry a weapon because he worried about losing his cool at the wrong time and did not want to hurt anyone.  He stated that when he worked at GM he had anger management problems and would blow up at his supervisors and then end up apologizing.  He also noted that he was overly emotional and cried easily while watching television or hearing about war-related issues which also led him to be depressed.  He noted that he used to avoid being around other Vietnam veterans but now finds that opening up has been beneficial and he attends reunions for veterans.  He also reported relationship difficulties and that he had been through several marriages due to communication problems.  He indicated that he did not have a lot of friends.  

In an August 2012 statement, the Veteran's representative argued that the Veteran's psychiatric symptomatology warrants a 50 percent rating as his July 2012 statement reflects that he has disturbances of mood and difficulty maintaining effective relationships.  He also indicated that at the January 2011 VA examination, the Veteran's symptoms of feeling paranoid and guarded with excessive worry and irritability were indicative of disturbances of motivation and mood.  And at the August 2009 VA examination, the Veteran reported symptoms of anxiety, anger management problems, and crying which were indicative of disturbances of mood.  He also noted that the Veteran had few close friends and never felt close to his past wives indicative of problems maintaining effective relationships.  He noted that the Veteran had not worked since his retirement from GM but had engaged in small business transactions and had trouble controlling his anger and getting along with others during those transactions.  He also noted that the Veteran could not get along with another person when he tried to work at horse farm post-retirement.  He reported that the Veteran has only a few friends and difficulty opening up and communicating to those close to him.  He indicated that the Veteran had reported that he worried about causing embarrassment to his family because he was overly emotional with an unpredictable temper.  The representative noted that the evidence suggested that the Veteran had ongoing issues with anger management, difficulty communicating, and depression which made it difficult to maintain romantic relationships.  The representative concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity which warrants a 50 percent rating.

In a May 2015 brief, the Veteran's representative argued that the August 2009 VA examiner's assessment that the Veteran worked for thirty-six years without any problem was incorrect because the Veteran reported that he used to "throw fits."  He also noted that the Veteran reported impairment of short-term memory and anxiety.  The representative indicated that the Veteran's VA treatment records reflect that the VA examiner's report of the Veteran's problems was inconsistent and should be afforded only minimal probative value.  The representative indicated that a review of the Veteran's VA treatment records as well as his 2011 VA examination and his July 2012 statement reflect that he had impaired judgment, disturbances of motivation and mood, impairment of short-term memory, and difficulty establishing and maintaining effective work and social relationships.  The representative noted that the Veteran had worked hard to overcome his psychiatric symptoms but the evidence reflects that he had ongoing issues with anger management, difficulty communicating, and depression which caused difficulty in social functioning as well as symptoms of impaired judgment, disturbances of motivation and mood, impairment of short-term memory and difficulty establishing and maintaining effective work and social relationships which are consistent with a 50 percent rating.  

Having reviewed the complete record, the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence warrants a grant of a 50 percent rating for the entire appeal period.  The medical evidence, consisting of VA examination reports, VA treatment records, and the Veteran's statement, demonstrates findings consistent with depressed mood, anxiety, sleep impairment, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   However, the Veteran's disability was not manifested by occupational and social impairment with deficiencies in most areas.
 
Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 70 percent rating.  The Veteran has not experienced suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, or effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  Although the Veteran at times reported difficulty controlling his emotions and getting angry and crying a lot (see VA treatment report dated in June 2010) and he indicated that he had a short temper (see July 2012 statement), the record reflects that he has denied a history of assaultiveness and assaultive ideation.  Consequently, these findings are not tantamount to impaired impulse control.  The Veteran has also not demonstrated other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a higher rating.  

Moreover, while the Veteran is currently unemployed, he was noted to have retired due to reaching retirement age or length of employment and not due to his anxiety disorder symptoms.  While he has endorsed difficulties in his marriages, he has since reported having a girlfriend for two years and a close relationship with his family.  Additionally, while he indicated that one of his close friends had moved 100 miles away, he also noted that he had joined a gym and saw friends there.  A 50 percent rating contemplates difficulty establishing and maintaining effective relationships.

As such, the Board finds that occupational and social impairment with deficiencies in most areas has not been shown.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 60 t0 68 which contemplate moderate symptoms to mild symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than moderate symptomatology.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating of 50 percent for the Veteran's anxiety disorder with depression have been met.

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's anxiety disorder with depression that would render the schedular criteria inadequate.  The Veteran's symptoms of his disability have been specifically considered by the examiners of record which formed the basis for the schedular rating that was assigned.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected psychiatric disability is adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected psychiatric disability.  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial rating of 50 percent for anxiety disorder with depression is granted, subject to the laws and regulations governing the award of monetary benefits.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


